El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar si es válido un legado de cosa específica y determinada cuando sobre dicho objeto opera la figura del retorno sucesorio.
h-H
El Sr. Juan Ramirez Sanoguet (señor Ramírez Sano-guet) falleció en febrero de 1994. Era soltero y no tenía hijos o descendencia alguna. Sus parientes más cercanos y legitimarios eran sus padres, el Sr. Juan Ramírez Seda (señor Ramírez Seda) y la Sra. Ruth Sanoguet Asencio (se-ñora Sanoguet Asencio).
Unas semanas antes de morir, el señor Ramírez Sano-guet otorgó un testamento abierto en el que dispuso que la mitad de su caudal se le entregara a sus padres y legitimarios. Además, ordenó que la casa donde residía(1) fuera entregada al Sr. Luis Rivera Fábregas (señor Rivera Fábregas) en calidad de legado. Prohibió expresamente que se dividiera el inmueble y expresó que, de ser necesa-*761rio, debía utilizarse toda la mitad de libre disposición para pagar dicho legado.
El referido inmueble había sido propiedad del matrimo-nio compuesto por los padres del testador. Al divorciarse éstos, el señor Ramírez Seda donó su participación del cin-cuenta por ciento, por partes iguales, a los hijos de su ma-trimonio con la señora Sanoguet Asencio, es decir, al señor Ramírez Sanoguet y su hermana, la Sra. Sonia Ramírez Sanoguet. Un tiempo después, el señor Ramírez Sanoguet compró de su hermana su participación del veinticinco por ciento. Posteriormente, la señora Sanoguet Asencio donó su mitad del inmueble al señor Ramírez Sanoguet, consti-tuyéndose este último como único dueño de la propiedad.
En atención a lo dispuesto por el señor Ramírez Sano-guet en su testamento, el señor Rivera Fábregas reclamó su legado. No obstante, la señora Sanoguet Asencio y la sucesión del señor Ramírez Seda, quien había fallecido unos meses después que su hijo, se opusieron. Adujeron que en virtud del retorno sucesorio, tenían derecho a que se les entregara el inmueble.
Evaluados los planteamientos de las partes, el Tribunal de Primera Instancia sumariamente declaró nulo el legado. Inconforme, el señor Rivera Fábregas acudió al Tribunal de Apelaciones. Dicho foro revocó el dictamen de ins-tancia, tras concluir que, como los legados de cosa especí-fica y determinada se adquieren inmediatamente con la muerte del causante, en la sucesión del señor Ramírez Sa-noguet no quedaba ya un bien sobre el cual podía operar el retorno sucesorio.
De esa sentencia recurren la señora Sanoguet Asencio y la sucesión Ramírez Seda. En síntesis, señalan que erró el Tribunal de Apelaciones al sostener que no aplicaba el re-torno sucesorio a un inmueble donado por unos ascendien-tes a un descendiente que les premurió sin dejar posteri-dad, cuando ese inmueble ha sido objeto de legado. Con el beneficio de la comparecencia de las partes, resolvemos.
*762H-i I — I
A. En Puerto Rico, la norma relativa al retorno sucesorio, que aplica tanto a la sucesión testada como a la intestada —Art. 901 del Código Civil, 31 L.P.R.A. see. 2654— está consagrada en el Art. 740 del Código Civil, 31 L.P.R.A. see. 2366 (Art. 740), el cual dispone:
Los ascendientes suceden con exclusión de otras personas en las cosas dadas por ellos a sus hijos o descendientes muer-tos sin posteridad, cuando los mismos objetos donados existan en la sucesión. Si hubieren sido enajenados, sucederán en to-das las acciones que el donatario tuviera con relación a ellos, y en el precio si se hubieren vendido, o en los bienes con que se hayan substituido, si los permutó o cambió.
Los antecedentes históricos del retorno sucesorio se re-montan a los tiempos romanos, cuando la dote pagada por los padres al casarse sus hijas retornaba a ellos si éstas los premorían. J. Vallet de Goytisolo, Panorama del derecho de sucesiones: Fundamentos, Madrid, Ed. Civitas, 1982, T. 1, pág. 935. En España, de donde proviene nuestro Art. 740, el precepto se incorporó al Código Civil de 1889, usando como modelo el código francés. J. Castán Tobeñas, Derecho Civil español, común y forál, 8va ed., Madrid, Ed. Reus, 1979, T. VI, Vol. II, pág. 526. A pesar de que usó como base la disposición francesa, el legislador español se alejó de ésta al ampliar los supuestos en los que podía operar el retorno. Así, el Código Civil español ordena el retorno en la sucesión testada y en la intestada, mientras que en Fran-cia sólo se conocía en la sucesión intestada.(2) Véanse: A. Román García, El derecho de reversión legal: análisis del Art. 812 del Código Civil español, Madrid, Ed. Montecorvo, *7631984, pág. 73; L. Gómez Morán, Las reservas en el Derecho español y en el comparado, Madrid, Ed. Reus, 1949, pág. 108.
En Puerto Rico se incorporó la norma a la usanza española. Nuestro Art. 740 corresponde exactamente al Art. 812 del Código Civil español. Además, al igual que en España, la figura del retorno aplica a la sucesión testada y a la intestada. De ahí que nuestro retomo sucesorio, como se expondrá más adelante, se configurara de forma que tuviese un amplio alcance.
B. No hemos tenido ocasión de expresarnos sobre la figura regulada por el citado Art. 740. Esta disposición otorga un derecho condicional a un ascendiente donante que ha de suceder a su descendiente donatario en los bienes que le haya donado, o en lo que haya tomado el lugar de ellos en la sucesión del causante. Se trata de un derecho que surge únicamente cuando ocurre una donación de un ascendiente a un descendiente. Véanse: X. O’Callaghan Muñoz, Compendio de derecho civil: derecho de sucesiones, Madrid, Ed. Edersa, 1987, T. V, pág. 298; J. Santos Briz, Derecho Civil, Teoría y Práctica, Madrid, Ed. Edersa, 1979, T. VI, pág. 597.
Para que aplique el Art. 740 se exige que haya un ascendiente que sea, además, donante, y que el beneficiado por la donación sea un descendiente de éste. En atención al objeto, el Art. 740 dispone que esta sucesión operará sobre el mismo bien donado cuando éste exista en el caudal. Si no existe, pero en su posición se ha subrogado el precio de venta (en caso de que hubiese sido vendido), u otro bien (si es que el objeto de la donación ha sufrido permuta), el retorno operará sobre ellos. Incluso cuando en el caudal no existe el mismo bien donado, ni una cantidad de dinero que haya sido pagada en virtud de una compraventa, ni otro bien que se haya adquirido por permuta con lo donado, el retomo operará sobre las acciones que el descendiente donatario tuviera en relación con el bien.
*764El ascendiente sucede, entonces, en el bien donado o lo que en su lugar exista en el caudal. Debe notarse que la orden es de suceder y con exclusión de cualquier otra persona. El ascendiente sustituye al causante por causa de muerte y, específicamente, con relación al bien donado. No se expresa, ni es necesario, si esa sucesión es a título de heredero o legatario. En resumidas cuentas, ambas son formas en que se puede suceder. Véase Vallet de Goytisolo, op. cit, pág. 19.
Esta sucesión, sin embargo, que sólo se dará a favor del ascendiente donatario y sobre el objeto donado o lo que haya sustituido al caudal, está sujeta a dos condiciones: (1) que el causante premuera a su ascendiente donante, y (2) que no haya tenido descendencia propia. En ausencia de cualquiera de esas condiciones, el retorno no operará. Véase O’Callaghan Muñoz, op. cit
Ante el supuesto de una donación hecha por un ascendiente a un descendiente, y cumplidas las dos condiciones antes señaladas, inmediatamente después de la muerte del causante operará el retorno sobre el bien donado o lo que en su lugar se encuentre en el caudal. Véase O’Callaghan Muñoz, op. cit Este efecto inmediato no se afecta por la presencia de un testamento, pues como se indicara antes, por disposición expresa del Art. 901 del Código Civil, supra, el retorno sucesorio aplica a la sucesión intestada y a la testada.
Es necesario aclarar que, aunque el retorno sucesorio regula el destino de los bienes donados, una vez acontece la muerte del descendiente donatario en las circunstancias antes descritas, no afectará en nada la plenitud de los derechos que en vida tiene el causante sobre el objeto. Vallet de Goytisolo, op. cit., pág. 946. El descendiente puede gravar, enajenar, donar o de cualquier modo disponer del bien donado por negocio inter vivos sin que el Art. 740 lo impida. M. Royo Martínez, Derecho sucesorio “mor-*765tis causa”, Sevilla, Ed. Edelce, 1951, pág. 217; Vallet de Goytisolo, op. cit., págs. 944 y 946. Las limitaciones que esta figura impone aplican a la disposición mortis causa de los bienes donados. Véase Royo Martínez, op. cit.
h — I hH HH
La figura del legado se encuentra reglamentada en varias disposiciones del Código Civil. Aunque no suple una definición para este concepto, en el Art. 609 del Código Civil, 31 L.P.R.A. see. 2091, se expresa que el legatario es quien sucede a título particular, diferente al heredero, que sucede a título universal.
Con referencia al vacío en la definición del legado, Puig Brutau ha expresado que resulta difícil proveer una definición que abarque todos los supuestos en que se puede dar un legado. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1977, T. V, Vol. II, pág. 398. Por eso, nos explica, Lacruz ofrece una definición negativa del legado: cualquier disposición mortis causa que confiera derechos al favorecido pero que no sea una institución de heredero. Puig Brutau, op. cit., pág. 402. Con mayor especificidad, el profesor González Tejera define legado como una atribución que hace el testador a favor de una o varias personas, determinadas o determinables, por la cual ordena a uno o a más de sus herederos, al albacea o, incluso, a otro legatario a que —a su debido tiempo— proceda a ceder o a hacer al legatario un derecho, una cosa o un servicio, o entregar una fracción del activo neto hereditario. E. González Tejera, Derecho de sucesiones: la sucesión testamentaria, San Juan, Ed. U.P.R., 2001, T. II, pág. 390.
A la definición de legado Puig Brutau añade que los legatarios son el tercer grupo de sujetos, después de los acreedores del causante y de la herencia, y de los legitimarios, cuyo interés prevalece sobre el peculiar del heredero y *766de sus propios acreedores. Puig Brutau, op. cit., pág. 400. De ahí que los legatarios cobren posterior a los acreedores y que su atribución patrimonial pueda ser reducida a peti-ción de los legitimarios si es inoficiosa o excesiva. González Tejera, op. cit, págs. 402-405.
De otra parte, el análisis de la figura del legado debe particularizarse en atención al tipo de legado del que se trate. En cuanto al legado de la cosa específica y determinada, el Código Civil especifica que el legatario adquirirá la propiedad desde que muere el testador (Art. 804 del Código Civil, 31 L.P.R.A. see. 2493) aunque no pueda ocupar la cosa legada por su propia autoridad, sino que tendrá que pedir la entrega y posesión al heredero o al albacea, si está autorizado para darla. Art. 807 del Código Civil, 31 L.P.R.A. see. 2496. Se trata de una disposición exclusiva al legado de la cosa específica y determinada del testador, puesto que los demás legados sólo le proveen al legatario un derecho de crédito contra la persona a la que se le ha impuesto el pago del legado. Puig Brutau, op. cit, pág. 412.
Ese derecho a adquirir la propiedad del legado de la cosa específica y determinada del testador desde su muerte misma, sin embargo, no impide que los acreedores, legitimarios o legatarios preferentes puedan cobrar lo que les corresponda, aún a costa del legado de la cosa específica. La propiedad que se adquiere inmediatamente a la muerte del causante en virtud de un legado de cosa específica es especial, condicionada y con consecuencias distintas de la verdadera propiedad. Narváez v. Registrador, 156 D.P.R. 1 (2002). Así, el legatario de cosa específica y determinada propia del testador adquiere la propiedad del legado desde la muerte misma de éste, pero por la subordinación del legado a los intereses de otros sujetos, como los acreedores, legitimarios y legatarios preferentes, éstos pueden obtener luego que se borren los efectos del referido legado. M. Albaladejo, Comentarios al Código Civil y com-*767pilaciones forales, Madrid, Ed. Edersa, 1981, T. XII, Vol. I, pág. 283.
IV
El testador, señor Ramírez Sanoguet, adquirió el se-tenta y cinco por ciento de un inmueble en virtud de sendas donaciones hechas por sus padres. Posteriormente murió, sin dejar descendencia, sobreviviéndole sus padres y do-nantes del inmueble. En virtud de un testamento abierto, el inmueble fue legado al señor Rivera Fábregas; es decir, a una persona diferente a los ascendientes que le donaron tres cuartas partes de la propiedad.
Al ser instituido el señor Rivera Fábregas como legata-rio de cosa específica y determinada del testador, adquirió la propiedad de ésta desde la muerte misma del señor Ra-mírez Sanoguet. No obstante, conforme señaláramos ante-riormente, la propiedad que adquirió fue especial y condi-cionada, y podía tornarse ineficaz ante el supuesto que lesionara algún derecho preferente. Narváez v. Registrador, supra; Albaladejo, op. cit.
Entendemos que los ascendientes llamados en virtud del Art. 740 a suceder con exclusión de cualquier otra persona en los bienes donados por ellos a un descendiente, que les premuera sin descendencia, forman parte del grupo de sujetos que pueden, mediante el ejercicio de la acción legal pertinente, obtener que se borren los efectos de la adquisición inmediata del legado. Al expresar el Código Civil que el ascendiente donante “sucede con exclusión de otras personas” en un bien donado si se cumplen con las condiciones allí expuestas, y al disponerse expresamente que esa norma aplica en la sucesión testada e intestada, se faculta al ascendiente donante a reclamar que se impida que el objeto donado pase por disposición mortis causa a otro que no sea él mismo. Resulta indiferente si el título por el que el descendiente donatario pretenda disponer del *768objeto en ocasión de su muerte a favor de un tercero sea el de heredero o el de legatario. El texto del Art. 740 no per-mite otra interpretación que no sea que el ascendiente do-nante llamado tenga preferencia sobre las demás personas, incluido el legatario de cosa específica y determinada, so-bre el objeto de la donación.(3)
No empece las críticas que se puedan hacer a la figura regulada por el Art. 740, supra, por ser foránea a nuestro ordenamiento, o por ser arcaica, como señaló el señor Rivera Fábregas, debe notarse que el legislador decidió incor-porarla en nuestro Código Civil y la hizo aplicable tanto a la sucesión testada como a la intestada. De este modo ins-tituyó otro derecho que, como las legítimas, predomina so-bre la voluntad individual del testador. La decisión de si esa figura es indeseable en nuestro ordenamiento corres-ponde al legislador, que está facultado para eliminarla o modificarla de la manera que estime prudente.(4)
Estando vigente el Art. 740 de nuestro Código Civil, y cumpliéndose en este caso con las condiciones necesarias para su aplicación —es decir, que un ascendiente haya do-nado un bien a un descendiente, que éste haya muerto antes que el ascendiente y sin descendencia propia— los as-cendientes donantes señora Sanoguet Asencio y señor *769Ramírez Seda (su sucesión) deben suceder con exclusión de cualquier otra persona en las porciones del inmueble dona-das por ellos al señor Ramírez Sanoguet. En cuanto a dichas participaciones en el inmueble, el legado al señor Rivera Fábregas resultó ser inoficioso, por lo que procede reducirse. Véase el Art. 745 (31 L.RR.A. sec. 2371).
Al resolver que el Art. 740 impide que se legue un bien sobre el que operaría dicho artículo coincidimos con un im-portante sector de la doctrina española, que entiende que esta figura le impide al descendiente donatario disponer mortis causa del bien donado. Véanse: Royo Martínez, op. cit., pág. 217; J.M. Manresa y Navarro, Comentarios al Có-digo Civil Español, 8va ed., Madrid, Ed. Reus, 1973, T. VI, Vol. I, pág. 628. Algunos autores han expresado que esta figura implica la exclusión de la herencia de los bienes do-nados a personas que de otra forma hubiesen tenido dere-cho a suceder en ellos. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV. Otros no se han dirigido al tema específicamente,(5) concentrándose en vez en aspectos de la figura que, dada la parquedad con la que el Código la regula, pueden dar mar-gen a cierta confusión.(6)
*770V
Lo anterior no dispone enteramente de esta controversia. Según se señalara anteriormente, estamos ante dos donaciones independientes y hechas por personas diferentes. Cada ascendiente donante recibirá, en virtud de lo dispuesto en el Art. 740, en la misma proporción en que donó. De esta forma la sucesión del señor Ramírez Seda recibirá el veinticinco por ciento del inmueble y la señora Sanoguet Asencio recibirá el cincuenta por ciento. El restante veinticinco por ciento, sin embargo, no es ob-jeto del citado Art. 740, puesto que no fue adquirido por el señor Ramírez Sanoguet a título de donación, sino por compraventa. No procede, pues, que se le atribuya esta última participación ni a la sucesión Ramírez Seda ni a la señora Sanoguet Asencio.
La señora Sanoguet Asencio propone, en su alegato, que dicha porción del veinticinco por ciento se refunda en la masa hereditaria. Arguye que, al testador haber prohibido la división del inmueble no procede que se entregue esa participación en el inmueble al señor Rivera Fábregas, en virtud del legado instituido por el testador. No nos con-vence su argumento.
El Sr. Juan Ramírez Sanoguet hizo uso de la facultad que otorga el Art. 1005 del Código Civil, 31 L.RR.A. see. 2871, y prohibió la división del inmueble que legó al señor Rivera Fábregas. El referido artículo dispone, en lo pertinente, que el testador puede prohibir expresamente la división de la herencia salvo en cuanto a los bienes que constituyen la legítima de los herederos. Añade que, en cualquier caso, procederá la división por alguna de las causas que dan motivo a la extinción de la sociedad.
*771La prohibición que hizo el señor Ramírez Sanoguet de dividir el inmueble no impide que el veinticinco por ciento de éste que no es objeto del retorno se le entregue al señor Rivera Fábregas como legado. La prohibición en la división de una herencia afecta la identidad de las personas que deban recibir determinado bien de ésta. El artículo no se refiere a la exclusión de sujetos en la herencia, sino al trato que ha de dársele al objeto afectado por la prohibición. Además, si el argumento implícito de la señora Sanoguet Asencio es que para respetar la prohibición de división que hiciera el testador no se puede atribuir el inmueble a más de una persona, éste se desploma ante la operación del Art. 740 cuando existen dos ascendientes donatarios distintos, uno de ellos sustituido por las varias personas que constituyen su sucesión, sobre un mismo objeto. Ante la realidad innegable que este inmueble ya pertenece en diferentes proporciones a varias personas, no puede objetarse que se sume una más, sobre todo aquella que el testador quería instituir como propietaria de la casa, por razón de la prohibición de división.
Al resolver de esta manera, actuamos conforme a nuestro ordenamiento sucesorio, que dispone que las cláusulas testamentarias no deben interpretarse de forma aislada y ajena a la voluntad del testador que se desprenda del conjunto de todas ellas. Véase Licari v. Dorna, 148 D.P.R. 453, 462 (1999). Además, nuestro rol es cumplir con la voluntad del testador en lo que no sea contraria a la ley. Torres Ginés v. E.L.A., 118 D.P.R. 436, 445 (1987).
De acuerdo con todo lo anterior, procede que el inmueble se le atribuya a la señora Sanoguet Asencio en la misma porción en que ella lo donó a su hijo premuerto sin descen-dencia; a la sucesión del señor Ramírez Seda en la misma proporción en que éste hizo la donación a su hijo premuerto sin descendencia, y en el remanente al señor Rivera Fábre-gas en calidad de legatario. Lo anterior, por supuesto, está *772sujeto a que se efectúen los trámites sucesorios necesarios, incluyendo el pago de las deudas del caudal.(7)
VI
Por los fundamentos antes expuestos, se revoca el dicta-men del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para que continúe con los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

C1) Dicha casa está ubicada en la calle Fátima de la urbanización El Palmar en Isla Verde (en adelante denominado el inmueble o la propiedad).


 Otra diferencia notable es que en Francia, si el objeto donado había sido enajenado por una venta, el ascendiente donante sólo podía suceder en cuanto al precio que aún quedara por pagar. Además, los otros supuestos de subrogación que se incluyeron en el Art. 812 del Código Civil español, equivalente al Art. 740 de nuestro Código Civil, 31 L.P.R.A. see. 2366, no formaban parte de la norma francesa. A. Román García, El derecho de reversión legal: análisis del Art. 812 del Código Civil español, Madrid, Ed. Montecorvo, 1984.


s) De ahí que no nos convenza el razonamiento del Tribunal de Apelaciones. En síntesis, ese foro determinó que el legado remueve el objeto de la sucesión de forma que, al abrirse, no se encuentra ya el objeto y no hay nada que pueda retornar a los ascendientes. Esa conclusión sería contraria al claro texto del Art. 740, supra, que dispone que el ascendiente sucederá con exclusión de otras personas, tanto en la sucesión testada como en la intestada, Art. 901 del Código Civil, 31 L.P.R.A. see. 2654. Al legislador expresar que aplicaba el retomo en la sucesión testada, no hizo distinción entre la sucesión a título de legatario y aquella a título de heredero. Al ambas formas sucederse por testamento, quedaron afectadas por el retorno sucesorio.
Además, conforme señaláramos, la adquisición de la propiedad del legado de cosa específica es especial y sucumbe ante derechos que hayan sido tratados prefe-rentemente por el legislador. El texto usado en la disposición sobre el retomo suce-sorio —su aplicación a la sucesión testada y su inclusión en la parte del Código Civil que regula las legítimas— indican un trato privilegiado en cuanto a este derecho.


 Así ocurrió en Francia en 1972, cuando el legislador francés derogó el Art. 747, quedando así fuera de su código la disposición análoga a los Arts. 812 español y 740 puertorriqueño. Véase E. González Tejera, Derecho de sucesiones, San Juan, Ed. U.P.R., 2001, T. 1, pág. 364.


6) Así ocurre, por ejemplo, con X. O’Callaghan Muñoz, Compendio de derecho civil: derecho de sucesiones, Madrid, Ed. Edersa, 1987, T. V, pág. 298, con M. Alba-ladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1982, T. XII, Vol. I, pág. 144, con F. Bonet Ramón, Compendio de Derecho Civil, Madrid, Ed. Edersa, 1965, T. V, pág. 606, y con J. Castán Tobeñas, Derecho civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1979, T. VI, Vol. II, pág. 528. De lo expuesto por estos autores, sin embargo, tampoco podría sostenerse que el legado de cosa específica y determinada derrote la operación del retomo sucesorio. Los prime-ros tres tratadistas opinan que los bienes objeto del retorno conforman una sucesión especial, separada y distinta de la sucesión ordinaria del causante. Según estos au-tores, será esta última sucesión, y no la primera, la que deba responder por el pago de legítimas y a base de la cual se calcularán tanto éstas como la parte de libre disposición. Castán, por su parte, sostiene que el retomo alcanza incluso los bienes que el descendiente donatario hubiese donado en vida a otra persona. Ante tales exposiciones, difícilmente se podría argüir que estos autores de forma alguna favo-recen que el legado sustraiga de la sucesión del causante la cosa donada de forma que no pueda aplicarse el retomo sucesorio.


 Por ejemplo, por muchos años los autores discutieron el efecto que la descen-dencia no legítima del descendiente donatario pudiese tener sobre el retomo. Véase J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, *7701973, T. VI, Vol. II. Tras la reforma en la legislación española de los años setenta y ochenta del siglo pasado, el debate se tomó académico, puesto que la descendencia adoptiva y la habida fuera de matrimonio vieron sus derechos equiparados a la llamada descendencia legítima. Véase Albaladejo, op. eit., pág. 135.


 Según se desprende del expediente, aún quedan múltiples trámites de la sucesión que deben llevarse a cabo, entre ellos el pago de las cuantiosas deudas que dejó el causante y por las cuales debe responder todo el caudal, incluidos los bienes objeto de retorno sucesorio.